ACCEPTED
                                                                                                                                           05-15-00994-CR
                                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                                           DALLAS, TEXAS
Appellate Docket Number:        05-15-00994-CR                                                                                       8/24/2015 10:59:19 AM
                                                                                                                                                LISA MATZ
                                                                                                                                                    CLERK
Appellate Case Style: Style:    Rashad Lang
                          Vs.   State of Texas

                                                                                                                  FILED IN
Companion Case:           05-15-00993-CR                                                                   5th COURT OF APPEALS
                                                                                                                DALLAS, TEXAS
Companion Case:                                                                                            8/24/2015 10:59:19 AM
                                                                                                                  LISA MATZ
                                                                                                                    Clerk

Amended/corrected statement:

                                               DOCKETING STATEMENT (Criminal)
                                              Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
First Name:     Rashad                                                          Lead Attorney
Middle Name:                                                            First Name:          Nanette
Last Name:      Lang                                                    Middle Name: Rene
Suffix:                                                                 Last Name:           Hendrickson
Appellant Incarcerated?         Yes    No                               Suffix:
Amount of Bond:                                                                 Appointed       Retained    District Attorney      Public Defender
Pro Se:                                                                 Firm Name:               Dallas County Public Defender's Office
                                                                        Address 1:           133 North Riverfront Boulevard, Lock Box 2
                                                                        Address 2:
                                                                        City:                Dallas
                                                                        State:       Texas                        Zip+4:    75207
                                                                        Telephone:           (214) 653-3550          ext.   3,582
                                                                        Fax:         (214) 875-2363
                                                                        Email:       nanette.hendrickson@dallascounty.org
                                                                        SBN:         24081423
                                                                                                                            Add Another Appellant/
                                                                                                                                  Attorney




                                                                  Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Susan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Hawk
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:
                                                                                Address 2:           133 North Riverfront Boulevard, Lock Box 19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207
                                                                                Telephone:           (214) 653-3625              ext.
                                                                                Fax:         (214) 653-3643
                                                                                Email:       DCDAAppeals@dallascounty.org
                                                                                SBN:         00794284                                   Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Assaultive
or type of case):                                                               Date notice of appeal filed in trial court: August 13, 2015
Type of Judgment: Bench Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: August 6, 2015
Offense charged: Aggravated assault with a deadly weapon                        Punishment assessed: 5 years TDC

Date of offense:     June 15, 2013                                               Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: August 13, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: August 13, 2015
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: August 13, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    292nd Judicial District Court                                   Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District     County
Trial Court Docket Number (Cause no):            F15-00087-V              Was clerk's record requested?          Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Aug 24, 2015
                                                                          If no, date it will be requested:
First Name:       Brandon                                                 Were payment arrangements made with clerk?           Yes   No
Middle Name:
Last Name:        Birmingham
Suffix:
Address 1:        133 N. Riverfront Blvd. LB 35
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5882           ext.
Fax:
Email: Brandon.Birmingham@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?          Yes        No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Aug 24, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No


    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Peri
Middle Name:
Last Name:        Wood
Suffix:
Address 1:        133 N. Riverfront Blvd. LB 35
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5883           ext.
Fax:
Email: periwood@gmail.com



                                                                    Page 3 of 5
    Court Reporter                           Court Recorder
    Official                                 Substitute


First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                     Zip + 4:
Telephone:                            ext.
Fax:
Email:




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: 05-15-00993-CR                                                         Court: 292nd Judicial District Court

Style:     Rashad Lang

         Vs.   State of Texas




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                        Court:

Style:

         Vs.




                                                                   Page 4 of 5
X. Signature


Signature of counsel (or Pro Se Party)                                                Date: August 24, 2015

                                                                                      State Bar No: 24081423
Printed Name:

Electronic Signature: Nanette Hendrickson                                             Name: Nanette Hendrickson
        (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on August 24, 2015            .




Signature of counsel (or pro se party)                             Electronic Signature: Nanette Hendrickson
                                                                         (Optional)

                                                                   State Bar No.:     24081423
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served: August 24, 2015
Manner Served: Regular Mail
First Name:          Susan
Middle Name:
Last Name:           Hawk
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:           133 North Riverfront Boulevard, Lock Box 19
Address 2:
City:                Dallas
State      Texas                      Zip+4: 75207
Email:     DCDAAppeals@dallascounty.org




                                                                   Page 5 of 5